Title: To George Washington from William Livingston, 18 June 1782
From: Livingston, William
To: Washington, George


                  
                     Sir
                     Trenton 18 June 1782
                  
                  This morning two American captains of Vessels who had been
                     captured by the Enemy & carried into New York came to this Town in the
                     Stage waggon. They shewed me their paroles and informed me that they landed at
                     Elizabeth Town & were suffered to pass on by Captain Dayton. They arrived on
                     the Jersey shore not in a flagg but in a private boat. As I do not know what
                     private orders Capt. Dayton may have from your Excellency for the case of
                     Prisoners, I suffered them to pass on to their respective places of abode,
                     which are Pennsylvania & Maryland, instead of sending them to Staten
                     Island in order to return by Dobbs’s Ferry, as I have served several others who
                     have come into this State immediately from the Enemy’s Lines.
                  If your Excellency thinks proper to communicate it, the better to
                     enable me to assist you in carrying into Execution your Orders respecting the
                     Post at Dobbs’s Ferry, which I think of the utmost
                     importance I should be glad to know whether the Officers at
                     Elizabeth Town have any and what private orders to dispense with them on
                     particular occasions.
                  The reports against that Post, relative to a more serious matter
                     are very common, but how well founded I know not. I have the honour to be with
                     the greatest Esteem Your Excellencys most humble & most obedient
                     Servant
                  
                     Wil: Livingston
                     
                  
               